Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 01 June 2021 is acknowledged.  The traversal is on the ground(s) that based upon unity of invention requirements and due to the independent claims sharing the same ground protection circuitry, all the claims should be examined together.  
This is found persuasive.  Therefore, examination of claims 1-20 was conducted and has concluded the ground protection circuitry is novel.
NOTICE OF ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known touch substrate ground protection circuitry configurations. However, none of the references alone or in combination teach: “A touch substrate, comprising a base substrate which comprises a touch area and a light shielding area surrounding the touch area; and a first ground wiring disposed in the light shielding area of the base substrate, the first ground wiring comprising a first terminal exposed on a surface of the touch substrate; wherein the touch substrate further comprises a second ground wiring disposed in the light shielding area and in a different layer from the first ground wiring; the second ground wiring comprises a second terminal exposed on the surface of the touch substrate; and wherein the first terminal and the second terminal do not overlap with each other in a direction perpendicular to the base substrate.” After further search and consideration, the office failed to locate any overlapping configurations known in related .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to PTO-892 form for further detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626